EXAMINER'S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-11 and 13-14 are allowed.
See reasons for indicating allowable subject matter stated in the final rejection mailed 07/23/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Drawings
The drawings were received on 01/25/2021.  These drawings are acceptable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carlsson et al (US Pat. No. 3659050 A) shows a telephone (see especially Figs. 2-3) wherein a user’s inaction (“The telephone instrument is in its normal condition when resting against a support which is mainly horizontal. The button is pressed implying that the incoming pair of conductors (La1, Lb1) is connected to the loud-speaker H and the outgoing pair of conductors (La2, Lb2) to the microphone M. The instrument functions in this position as a common loud-speaking telephone.”, see col. 2, lines 1-7) turns on a speaker, whereas a user’s action (“When the instrument is lifted, the incoming pair of conductors is switched over to the .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597.  The examiner can normally be reached on Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



JULIE ANNE WATKO
Primary Examiner
Art Unit 2627




/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
03/20/2021